FILED
                                                                                   May 26, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0456 (Kanawha County 18-F-417 and 18-M-102)

Russell Ray Slater,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


       Petitioner Russell Ray Slater, by counsel J.A. Curia III, appeals the amended sentencing
order of the Circuit Court of Kanawha County, entered on June 1, 2020, sentencing him to an
aggregate of more than 100 years of imprisonment and confinement in a regional jail upon his
conviction of burglary by breaking and entering, first-degree robbery, assault during the
commission of a felony, use or presentment of a firearm during the commission of a felony, and
possession of a firearm by a prohibited person. Petitioner also appeals the circuit court’s order,
entered on the same date, denying his motion for the reduction of his sentence. Respondent State
of West Virginia appears by counsel Patrick Morrisey and William E. Longwell.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

                                                  I.

        Mr. Slater asserts five assignments of error in his criminal conviction: 1) the circuit court
failed to find that the jury verdict was based on insufficient evidence and grant appropriate relief;
2) the circuit court erred in upholding the magistrate court’s probable cause finding despite error
in the preliminary hearing; 3) the circuit court erred in denying Mr. Slater’s motion to suppress an
out-of-court “statement” that he gave to a media outlet; 4) the circuit court erred in denying a
motion to dismiss based on a lengthy delay in the production of Mr. Slater’s trial transcript; and
5) Mr. Slater received an excessive criminal sentence in violation of his constitutional rights, and
the circuit court erred in denying his motion for reduction of sentence.

                                                 II.

                                                  1
       The standard of review for this initial discussion, concerning the sufficiency of the
evidence supporting the conviction, is explained:

                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential elements
       of the crime proved beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).

        The evidence at trial showed that Mr. Slater violently attacked a sixty-five-year-old woman
in her home in April of 2018, then left the home with the victim’s purse, jewelry box, and .22
caliber gun. Before leaving the home, he struck his victim in the head multiple times with a
crowbar that he had earlier used to pry open the victim’s door; told her, “I’m going to kill you b—
h[;]” and used her own firearm to threaten her. The victim described her attacker as a tall, skinny
male with “dark” eyes. She told police that he wore a black jacket with gray sleeves and that he
drew the hooded jacket tightly around his face.

        Police seized the victim’s firearm from an individual near Mr. Slater’s home, and the
individual told police that Mr. Slater told him to take the firearm from the home. Police then
executed a search warrant on Mr. Slater’s home and found two of the victim’s rings in his pocket.
Officers retrieved a crowbar from a lot near the victim’s home and learned that Mr. Slater’s DNA
was found on it. Mr. Slater’s DNA also was lifted from a doorknob in the victim’s home. At Mr.
Slater’s preliminary hearing, the victim identified Mr. Slater as the attacker.

        Mr. Slater challenges the evidence on the grounds that the victim’s statements about the
attacker’s hooded face indicated that she was unable to see her attacker’s features and her
identification of Mr. Slater was thus flawed; the victim identified Mr. Slater after seeing him in
prison attire at the preliminary hearing; and the police investigation was substandard. He argues,
for example, that though police recovered the DNA-carrying crowbar outside of the victim’s home,
the absence of the victim’s blood renders the crowbar inapplicable to the investigation. However,
Mr. Slater has not challenged the admissibility of any of the evidence he describes (except for the
victim’s identification of him) and our review of the trial evidence wholly establishes that a
reasonable trier of fact could have found the essential elements of the crimes charged beyond a
reasonable doubt. 1 “When a case involving conflicting testimony and circumstances has been


       1
           Mr. Slater’s criticisms of the identification of him are not troubling. He argues that the
victim told police that her attacker’s eyes are dark, but his are blue; however, the victim testified
at trial that she was referring to the darkness surrounding his eyes, not the color. She also clarified
that though her attacker drew his hood tightly around his face, his features were visible. The victim
told the police that her attacker stood six-foot tall; Mr. Slater is six-foot tall. The victim testified
that she was confident about the height of her attacker because her husband is six-foot tall.
                                                   2
fairly tried, under proper instructions, the verdict of the jury will not be set aside unless plainly
contrary to the weight of the evidence or without sufficient evidence to support it.” Syl. Pt. 4, Laslo
v. Griffith, 143 W. Va. 469, 102 S.E.2d 894 (1958). Mr. Slater has proffered no reason that the
evidence on which his conviction is based should be set aside, and we find no error.

                                                  III.

        Having determined that the evidence was sufficient to support the criminal conviction, we
turn to Mr. Slater’s assertion that the magistrate court judge terminated the preliminary hearing
without permitting him to cross-examine the victim after she identified him as her attacker. Prior
to his criminal trial, Mr. Slater filed a motion to suppress the victim’s identification of him. In that
motion, he stated:

               Also, said prelim was not a “fair” hearing under the meaning of the laws of
       the State of West Virginia, due to the fact that at the conclusion of the [S]tate’s
       direct examination of their alleged victim, and over [Mr. Slater’s] objection, [the
       magistrate court judge] summarily and suddenly terminated the hearing, finding . .
       . probable cause, prior to [Mr. Slater] or his counsel being provided the opportunity
       to cross examine the witness, or to call any witnesses in his own defense.

Mr. Slater requested no relief other than the suppression of the victim’s identification of him.
Following a hearing conducted on the motion of February 22, 2019, the circuit court entered an
order denying the motion.

        We have held that a criminal defendant is entitled to counsel at a preliminary hearing when
one is conducted. Syl., State v. Stout, 172 W. Va. 763, 310 S.E.2d 695 (1983). However, we have
consistently recognized that there is no state or federal constitutional entitlement to a preliminary
hearing. Syl. Pt. 1, State ex rel. Rowe v. Ferguson, 165 W.Va. 183, 268 S.E.2d 45 (1980).
Nevertheless, according to Rule 5 of the West Virginia Rules of Criminal Procedure, a criminal
defendant is entitled to a preliminary hearing unless he or she chooses to waive it. When such a
hearing is conducted, the scope is narrow:

              A preliminary examination conducted pursuant to Rule 5.1 of the West
       Virginia Rules of Criminal Procedure serves to determine whether there is probable
       cause to believe that an offense has been committed and that the defendant
       committed it; the purpose of such an examination is not to provide the defendant
       with discovery of the nature of the State’s case against the defendant, although
       discovery may be a by-product of the preliminary examination.

Syl. Pt. 1, Desper v. State, 173 W. Va. 494, 318 S.E.2d 437 (1984). “The magistrate at the
preliminary examination has discretion to limit such testimony to the probable cause issue, and the
magistrate may properly require the defendant to explain the relevance to probable cause of the
testimony the defendant seeks to elicit.” Id. at Syl. Pt. 2, in part. It is apparent, then, that the
magistrate court judge has vested authority to limit testimony at a preliminary hearing.

       In the case before us, a preliminary hearing was initiated but stopped earlier than Mr. Slater

                                                   3
ostensibly desired. Mr. Slater sought narrowly-defined relief—the suppression of the victim’s
identification of him—in a pretrial motion filed with the circuit court. The circuit court denied the
motion, but its rationale for doing so is unclear because the parties neither included the transcript
of the circuit court’s February 22, 2019, hearing on the motion to suppress nor described the
hearing. Rule 7(d) of the West Virginia Rules of Appellate Procedure requires that “petitioner shall
prepare and file an appendix containing . . . ‘[m]aterial excerpts from official transcripts of
testimony or from papers in connection with a motion[,]’ and ‘[o]ther parts of the record to which
the parties wish to direct the Court’s attention.’” Additionally, Rule 10(c)(7) of the West Virginia
Rules of Appellate Procedure requires that “[t]he argument must contain appropriate and specific
citations to the record on appeal, including citations that pinpoint when and how the issues in the
assignments of error were presented to the lower tribunal.” Rule 10(c)(7) further provides that
“[t]he Court may disregard errors that are not adequately supported by specific references to the
record on appeal.” We have held that

       [a]n appellant must carry the burden of showing error in the judgment of which he
       complains. This Court will not reverse the judgment of a trial court unless error
       affirmatively appears from the record. Error will not be presumed, all presumptions
       being in favor of the correctness of the judgment.

Syl. Pt. 4, State v. Myers, 229 W. Va. 238, 728 S.E.2d 122 (2012) (citations omitted). We must
presume that the circuit court correctly weighed the preliminary hearing considerations described
above, including those that permit a magistrate court judge to limit the scope of inquiry, because
we have been presented with no evidence to the contrary. Consequently, we find no error in the
circuit court’s denial of Mr. Slater’s motion to suppress the victim’s identification of him at the
preliminary hearing.

                                                 IV.

         In his second assignment of error, Mr. Slater discusses a recorded interview that he gave
to a reporter for a local news program while he was confined in a regional jail awaiting his
preliminary hearing. In the interview, he claimed, “I don’t do that to people. I help people. I don’t
hurt people.” He also said, “I don’t really remember [the incident]. I think I did . . . I mean, if I
did, I’ll be straight up and tell them I did[.]” He explained that if he had committed the home
invasion, he would have done so because he was addicted to heroin.

        Prior to his trial, Mr. Slater filed a motion asking the circuit court to “suppress” this
statement on the ground that regional jail officials allowed this interview to be recorded in violation
of his constitutional rights. The circuit court denied the motion. Mr. Slater argues that the circuit
court erred in denying his motion because the statement was facilitated by state officials and not
voluntary. When reviewing the denial of a motion to suppress, we are to construe all facts in favor
of the State and give “particular deference” to the findings of the circuit court. Syl. Pt. 1, State v.
Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996). Any factual findings are reviewed for clear error.
Id. Mr. Slater argues that the voluntariness of his statement to the reporter was “not established”
and suggests that the voluntariness was compromised by an altercation with other inmates that
occurred the day prior to the interview. Mr. Slater, however, has proffered no evidence suggesting
that he was coerced into participating in the interview. Though he was confined in a state regional

                                                  4
jail, there is no evidence that any state actor compelled the interview. We, therefore, find no error.

                                                  V.

        In his fourth assignment of error, Mr. Slater argues that he is entitled to be discharged from
confinement by writ of habeas corpus because the court reporter acted in “extraordinary dereliction
of duty” and delayed production of the transcripts of his trial for approximately twenty-two
months. Soon after Mr. Slater filed his notice of appeal with this Court, we remanded his case to
the Circuit Court of Kanawha County for a determination about the availability of trial transcripts.
On remand, the circuit court ascertained that the transcripts were available and filed, but Mr. Slater
requested dismissal of the indictment or remand for a new trial. The circuit court denied this
request for relief, noting that the matter was on remand from this Court and the circuit court’s
jurisdiction was limited.

               When this Court remands a case to the circuit court, the remand can be either
       general or limited in scope. Limited remands explicitly outline the issues to be
       addressed by the circuit court and create a narrow framework within which the
       circuit court must operate. General remands, in contrast, give circuit courts
       authority to address all matters as long as remaining consistent with the remand.

Syl. Pt. 2, State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 591 S.E.2d 728
(2003). Our order of remand, entered on January 28, 2021, specified that the circuit court was “to
determine whether the requested transcripts may be prepared or are unavailable.” The framework
was narrow, and the circuit court did not err in finding it lacked the jurisdiction to entertain Mr.
Slater’s motion. 2


       2
          Mr. Slater does not address the court’s finding that it lacked jurisdiction, asserting that
the circuit court erred when it found that the transcript was available and there was no impediment
to appeal. He cites our holding in Syllabus Point 2 of State ex rel. Kisner v. Fox, 165 W. Va. 123,
267 S.E.2d 451 (1980):

              The failure of the State to provide a transcript of a criminal proceeding for
       the purpose of appeal, absent extraordinary dereliction on the part of the State, will
       not result in the release of the defendant; however, the defendant will have the
       option of appealing on the basis of a reconstructed record or of receiving a new
       trial.

        Were this case before us on the merits of Mr. Slater’s argument, we would find that this is
not a case of extraordinary dereliction, though possibly a case of poor communication. The court
reporter (now retired) testified that the trial transcript was prepared in 2019 after counsel indicated
that he planned to file an appeal but that she did not receive a formal request or informal inquiry
about the transcript until February of 2021 when the assistant prosecuting attorney asked for it.
The transcript was prepared and was in the possession of Mr. Slater’s counsel for the preparation
of his appeal. This situation is distinct from Kisner, where the trial transcript was not reproducible.
Mr. Slater has suffered no prejudice that would merit the extraordinary relief he proposed.


                                                  5
                                                VI.

        Finally, we address Mr. Slater’s assertion that the circuit court erred in denying a motion
for reduction of sentence that he filed after his sentencing hearing. We have explained:

              In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.

Syl. Pt. 1, State v. Head, 198 W. Va. 298, 480 S.E.2d 507 (1996).

         The circuit court sentenced Mr. Slater to the consecutive terms described above, including
the term of one-hundred years for first-degree robbery. Mr. Slater argues that his sentence is
disproportionate to the crimes he committed because “[h]ad [he] been convicted of second-degree
murder . . . the statutory maximum he could have received was [forty] years.” He argues for a
“logical inference” that he did not know anyone was home when he entered the home at
approximately 10 a.m. on a Sunday morning and argues that the victim’s injuries were not life-
threatening. We are not moved. No, Mr. Slater did not commit the single felony act of murdering
his victim. Instead, he committed a parade of offenses that culminated in his beating a sixty-five-
year-old victim with a crowbar while terrorizing her at gunpoint and promising to kill her before
absconding with a few of her personal effects. Considering the heinous terror inflicted on the
victim, we cannot say that Mr. Slater’s punishment “shocks the conscience and offends
fundamental notions of human dignity” to warrant prohibition of the penalty. See Syl. Pt. 5, in part,
State v. Booth, 224 W. Va. 307, 685 S.E.2d 701 (2009) (citation omitted). Accordingly, we find
no error in the circuit court’s denial of Mr. Slater’s motion for reduction of sentence.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.


ISSUED: May 26, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

NOT PARTICIPATING:


                                                 6
Justice C. Haley Bunn




                        7